
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 24
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Neugebauer (for
			 himself, Mr. Chaffetz,
			 Mrs. McMorris Rodgers,
			 Mr. Marchant,
			 Mr. Burgess, and
			 Mr. Gohmert) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Any bill, resolution, or other legislative
				measure changing the internal revenue laws shall require for final adoption in
				each House the concurrence of two-thirds of the Members of that House voting
				and present, unless that bill, resolution, or other legislative measure is
				determined at the time of adoption, in a reasonable manner prescribed by law,
				not to increase the internal revenue by more than a de minimis amount. For the
				purposes of determining any increase in the internal revenue under this
				section, there shall be excluded any increase resulting from the lowering of an
				effective rate of any tax. On any vote for which the concurrence of two-thirds
				is required under this article, the yeas and nays of the Members of either
				House shall be entered on the Journal of that House.
					2.The Congress may waive the requirements of
				this article when a declaration of war is in effect. The Congress may also
				waive this article when the United States is engaged in military conflict which
				causes an imminent and serious threat to national security and is so declared
				by a joint resolution, adopted by a majority of the whole number of each House,
				which becomes law. Any increase in the internal revenue enacted under such a
				waiver shall be effective for not longer than two
				years.
					.
		
